Citation Nr: 0516836	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  01-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right lower extremity disorder, to include right lower 
extremity amputation.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision rendered in September 1999 
by the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the Los Angeles RO, in July 2001.

In November 2001, the matter was remanded by the Board.  It 
is now once again before the Board for disposition.  


FINDINGS OF FACT

1.  The veteran's claim for compensation under 38 U.S.C.A. § 
1151 for a right lower extremity disorder, to include right 
lower extremity amputation, was received in February 1998.  

2.  The veteran has not suffered additional disability of the 
right lower extremity which was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
nor has he suffered additional disability of the right lower 
extremity as a result of an event not reasonably foreseeable.  


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for a right lower 
extremity disorder, to include right lower extremity 
amputation, is not warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2004).
               

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's contentions, including 
testimony provided before the undersigned Veterans Law Judge 
in July 2001; VA treatment records; and, a September 2003 VA 
examination report.  In addition, the Board has received and 
reviewed letters and treatment records from private health 
care providers, to include records from Columbia West Anaheim 
Medical Center (including records from Dr. Edmund Chu) and 
records from La Palma Intercommunity Hospital.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

				I.  38 U.S.C.A. § 1151     

The veteran contends, essentially, that he has a right lower 
extremity disability, to include right lower extremity 
amputation, that is the product of VA treatment, and that 
compensation for this disability should be assigned pursuant 
to 38 U.S.C.A. § 1151.  It is stated in the veteran's claim 
that he had undergone multiple surgeries and had suffered a 
stump infection after each surgery.  It was indicated that 
the veteran felt he was entitled to compensation under 38 
U.S.C.A. § 1151 because the infection was not healing.        

The veteran's claim was received in February 1998.  
Therefore, it will be analyzed under the current provisions 
of 38 U.S.C.A § 1151.  See VAOPGCPREC 40-97. Effective 
October 1, 1997, 38 U.S.C. § 1151 was amended by Congress. 
See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 
1996). 

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date the Court issued the Gardner 
decision.  60 Fed. Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), 38 U.S.C.A. § 1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical or surgical treatment, 
compensation will be payable for such additional disability.  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. 
§ 3.358(c)(3).  "Necessary consequences" are those that are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Id.

Although claims for benefits under 38 U.S.C.A. § 1151 are not 
based upon actual service connection, there are similarities 
in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  In order to prevail on a claim for benefits under 38 
U.S.C.A. § 1151, there must be (a) VA hospitalization, 
treatment, examination, or vocational rehabilitation; (b) 
competent evidence of additional disability; and (c) 
competent evidence that the additional disability resulted 
from VA hospitalization, medical examination, or treatment. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board reiterates that VA received this claim in February 
1998.  As noted above, the amended version of 38 U.S.C.A. 
§ 1151 has added the requirement that there must be evidence 
showing that the additional disability for which benefits are 
sought was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA or by an event not reasonably foreseeable.  In 
pertinent part, 38 U.S.C. § 1151 was amended as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service- 
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was-

(A)	carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or
(B)	an event not reasonably foreseeable.  38 
U.S.C.A § 1151 (West 2002).

Also for application are the provisions of 38 C.F.R. § 
3.358(c) (2004), which state that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of examination, the following considerations will 
govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith;

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
medical or surgical treatment provided. Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined, at the time consent was given, 
whether that treatment would in fact be administered.  38 
C.F.R. § 3.358(c) (2004).

The relevant medical evidence of record includes December 
1996 medical reports from Columbia West Anaheim Medical 
Center which note that the veteran was admitted because of a 
tender right foot with severe arterial insufficiency.  The 
final diagnoses were severe arterial insufficiency, acute 
thrombosis of the arteries, right leg; rheumatoid arthritis; 
and, hypertension.  It is noted that he underwent a right leg 
fasciotomy on December 6, 1996 and a right leg thrombectomy, 
patch angioplasty and fasciotomy on December 7, 1996.      

The record also contains reports of VA hospitalization, the 
earliest of which shows an admission date of December 12, 
1996.  It was noted that the right calf had become infected 
after the fasciotomy performed at Columbia West Anaheim 
Medical Center.  It was noted that irrigation and debridement 
of the right calf was performed on December 13, 1996 and 
January 13, 1997.  Subsequent VA hospitalization records show 
that the veteran had multiple revascular procedures, 
including one on June 25, 1997, at which time he underwent a 
right "pop-popliteal" bypass with reverse saphenous vein 
graft with right foot and leg wounds progressing to gangrene 
despite multiple surgical interventions.  He underwent a 
right below-the-knee amputation on July 30, 1997.  A VA 
hospitalization summary report for the period July 30, 1997 
to August 15, 1997 lists discharge diagnoses of non-healing 
wounds and infection of the right lower extremity, status 
post right below-the-knee amputation; hypertension; and, 
arthritis.  

A discharge summary from La Palma Intercommunity Hospital for 
the period November 1, 2000 to November 10, 2000 noted that 
the veteran had undergone a right below-the-knee amputation 
in July 1997 and that he subsequently developed an abscess 
and cellulitis over the stump.  It was further noted that the 
veteran had been treated multiple times with different kinds 
of antibiotics.  The initial working diagnosis was right 
below-the-knee amputation stump infection and abscess with 
associated osteomyelitis of the right tibia.  He was treated 
with antibiotics.  An above-the-knee amputation was performed 
on November 7, 2000 because of the presence of osteomyelitis.  
The final diagnoses were osteomyelitis of the right tibia; 
infection of the stump with amputation, Pseudomonas 
aeruginosa infection; noninsulin dependent diabetes mellitus; 
obesity; rheumatoid arthritis; and, nicotine addiction.  

Finally, the record contains a September 2003 VA examination 
report in which it is noted that the veteran's claims folder 
had been reviewed.  It is evident from the examination report 
that the examiner conducted a longitudinal review of the 
claims folder, as he noted that the veteran had been 
hospitalized four times at VA in 1997 for care of his right 
lower extremity.  The examiner included the discharge 
diagnoses and procedures during those four hospitalizations 
in the examination report.  The examiner stated that the 
veteran underwent several surgical procedures to save his 
lower extremity following a clot in his leg, complicated with 
recurrent infections, ultimately ending in an above the knee 
amputation at an outside facility.  The examiner then stated 
that it seemed that the veteran's providers did their best to 
save his leg and his life, noting that recurrent infections 
and complications, and prolonged recovery, were contributed 
to by arterial insufficiency, diabetes, and rheumatoid 
arthritis.  The examiner then stated that he was unable to 
state that there was negligence or carelessness or lack of 
skill, error, in judgment or similar fault on the part of VA 
hospital care.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for a right lower extremity disorder, to include right lower 
extremity amputation.

In order for the veteran to be entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151, the evidence must show 
that the veteran suffered additional disability which was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care, medical or 
surgical treatment, or examination; or the additional 
disability was proximately caused by an event not reasonably 
foreseeable.  

Here, the examiner in the September 2003 VA examination 
report stated that he was unable to state that there was 
negligence or carelessness or lack of skill, error, in 
judgment or similar fault on the part of VA hospital care.  
There is no countervailing competent medical opinion of 
record.  Nor is there any evidence of record affirmatively 
showing that the veteran suffered additional disability of 
the right lower extremity as a result of an event not 
reasonably foreseeable.  

Thus, even assuming arguendo that the veteran suffered 
additional disability as a result of VA treatment, the 
evidence fails to show that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA with regard to VA 
treatment, or that any additional disability was proximately 
caused by an event not reasonably foreseeable.  Accordingly, 
the veteran's claim must be denied.      
      
In reaching this decision the Board considered the 
appellant's arguments in support of his assertion that he has 
additional disability of the right lower extremity as a 
result of VA treatment.  However, the appellant, as a 
layperson untrained in the field of medicine, is not 
competent to offer an opinion on this matter.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for compensation 
under 38 U.S.C. § 1151.  It follows that there is not such a 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on this issue.  
38 U.S.C.A. § 5107(b).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a December 2002 VCAA letter 
informed the veteran that VA needed information on all 
private treatment records for his right leg, to include 
amputation, since 1996.  In addition, the May 2004 
supplemental statement of the case (SSOC) listed 38 C.F.R. 
§ 3.358.           

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the December 2002 letter informed the veteran VA had a 
duty to assist him in obtaining evidence for his claim, 
stating specifically that VA would try to help him get such 
things as medical records, employment records, or records 
from other federal agencies.  The letter further stated that 
VA would assist him by providing a medical examination or 
getting a medical opinion if it was decided that such was 
needed to make a decision on his claim.  

In addition, the May 2004 SSOC reiterated the above-described 
duties, stating that provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2004), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2004).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2004).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letter sent to the veteran did 
not specifically contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  
For instance, the May 2004 SSOC included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notice, combined with 
the May 2004 SSOC, clearly comply with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  
See also VAOPGCPREC 7-2004.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus "essentially cured 
the error in the timing of notice".  Mayfield, 19 Vet. App. 
at  , slip op. at 32, 2005 WL957317, at *22 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure[] the error in the timing of notice" so 
as to "afford[] a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).  In light of the 
content-complying notice that the RO provided prior to 
sending the case to the Board for de novo review, the 
appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
"the error did not affect the essential fairness of the 
adjudication", Mayfield, supra (holding timing-of-notice 
error nonprejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right lower extremity disorder, to include right lower 
extremity amputation, is denied.  



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


